UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 30, 2010 MIDDLEBURG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-24159 (Commission File Number) 54-1696103 (I.R.S. Employer Identification No.) 111 West Washington Street Middleburg, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 777-6327 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On July 30, 2010, Middleburg Financial Corporation (the “Company”) issued a press release reporting its financial results for the period ended June 30, 2010. A copy of the press release is being furnished as Exhibit 99.1 to this report and is incorporated by reference into this Item 2.02. Item 8.01.Other Events. On July 30, 2010, the Company issued a press release reporting the declaration of a cash dividend of $0.10 per share.The dividend is to be paid on August 27, 2010 to shareholders of record as of August 13, 2010.A copy of the press release is being furnished as Exhibit 99.2 to this report and is incorporated by reference into this Item 8.01. Item9.01.Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Press release issued July 30, 2010. Press release issued July 30, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDDLEBURG FINANCIAL CORPORATION (Registrant) Date: August 4, 2010 By: /s/ Raj Mehra Raj Mehra Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release issued July 30, 2010. Press release issued July 30, 2010.
